DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-12 have been considered but are moot in view of the new ground(s) of rejection.

In light of the changes made to claims 1 and 9, the invocations pertaining to 35 U.S.C. 112(f) are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6 and 8-112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (“Um”) (U.S. PG Publication No. 2015/0116502) in view of Cetin et al. (“Cetin”) (U.S. Patent No. 8,284,258).

In regards to claim 1, Um describes a system with multiple cameras to track a target object, particularly in that one of the cameras is determined to be a main camera while determining the other manual operation on each of the plurality of image capturing apparatuses by a user, including pan, tilt or zoom functions. In a similar endeavor Cetin teaches an automatically controlled imaging system wherein a user may make manual adjustments or overrides in order to manipulate the image or ptz views as described in col. 3 and 4, li. 60-67 and 1-12, respectively. As further described, such manipulation of one or more virtual cameras which may be independently controlled may originate from either a single optical system, or even a combination of several optical systems, as such this teaching may easily be incorporated into the multiple camera system of Um which would allow for further manual operation of the multiple cameras of the system.
	Therefore together Um and Cetin teach an information processing apparatus comprising: 
	at least one processor configured to function as the following units (See FIG. 2 of Um);
	an acquiring unit configured to acquire information about at least one of manual operations on each of a plurality of image capturing apparatuses by a user (See FIG. 2 and ¶0017 of Um in view of col. 3 and 4, li. 60-67 and 1-12, respectively, of Cetin), the at least one of manual operations being either pan driving, tilt driving, or zoom driving (See ¶0037 of Um in view of col. 3 and 4, li. 60-67 and 1-12, respectively, of Cetin); 
	a determination unit configured to determine a main image capturing apparatus and a sub image capturing apparatus from among the plurality of image capturing apparatuses, based on the 
	a transmission unit configured to transmit a result of the determination to the main image capturing apparatus and transmit subject information about a main subject set in the main image capturing apparatus to the sub image capturing apparatus (See ¶0020-0025 in view of FIG. 2 of Um),
	wherein the determination unit determines an image capturing apparatus on which the at least one of manual operations have been operated by the user to be an image capturing apparatus having a high priority (See ¶0039-0040 of Um wherein the main camera itself may be designated by the user through an interface and the user is interacting through the display via the main camera’s captured images, thus it is understood by one of ordinary skill in the art that the main camera, being manually operated by the user through the user interface of the display, would have a high priority over the other cameras of the system).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Cetin into Um because it allows for further manual operation of multiple cameras in a system as described in col. 3 and 4, li. 60-67 and 1-12, respectively, thus providing a more adaptive system for user control, especially through operation of PTZ controls.

In regards to claim 3, Um teaches the information processing apparatus according to claim 1, wherein the determination unit determines an image capturing apparatus tracking a specific subject 

In regards to claim 5, Um teaches the information processing apparatus according to claim 3, wherein the image capturing apparatus includes a rotation mechanism configured to rotationally drive a casing including an image capturing lens and an image sensor in at least one axial direction, and wherein processing of searching the specific subject is performed by rotating the rotation mechanism (See ¶0037 wherein it is understood that the pan-tilt-function of a ptz camera is a rotation mechanism to rotationally drive a casing of the camera including a lens and image sensor).

In regards to claim 6, Um teaches the information processing apparatus according to claim 3, wherein the image capturing apparatus includes an image capturing lens including a zoom lens, and processing of searching the specific subject is performed by controlling zoom driving for the zoom lens (See ¶0037-0038).

In regards to claim 8, Um teaches the information processing apparatus according to claim 1, wherein an angle of view is adjusted in such a manner that a subject which is the same as a main subject set in the main image capturing apparatus falls within an angle of view of the sub image capturing apparatus by transmitting the subject information set in the main image capturing apparatus to the sub image capturing apparatus, to automatically perform image capturing of the subject (See ¶0037-0038 in view of FIG. 2).

In regards to claim 9, the claim is rejected under the same basis as claim 1 by Um in view of Cetin.

In regards to claim 10, Um and Cetin teach a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method according to claim 9 (See ¶0044 in view of FIG. 2 of Um, this is taken in view of the rejection as seen for claim 9).

In regards to claim 11, Um teaches the information processing apparatus according to claim 1, wherein the main image capturing apparatus and the sub image capturing apparatus are controlled to perform framing on a same subject (Given the broadest reasonable interpretation consistent with applicant’s specification, “framing” on a subject is the automatic image capturing process by the plurality of image capturing apparatuses focusing on the designated image capturing area or target, as such this is taught by Um ¶0032 and FIG. 1 wherein main and sub cameras are controlled to track a target object, in particular as seen in ¶0056 they may use PTZ controls to keep the target object to have a suitable size and location for capture within the field of view).

In regards to claim 12, Um teaches the information processing apparatus according to claim 1, wherein, in a case where the main image capturing apparatus has terminated a subject tracking, the sub image capturing apparatus stops working in conjunction with the main image capturing apparatus and is controlled to perform framing based on a determination in the sub image capturing apparatus (See ¶0053 wherein the main camera may receive a main camera change request and thus terminate object tracking based on the main camera, as such framing and tracking would then be performed based on one of the sub cameras [which is to become the new main camera]).

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (“Um”) (U.S. PG Publication No. 2015/0116502) in view of Ishii et al. (“Ish”) (U.S. PG Publication No. 2019/0191098).

In regards to claim 4, Um fails to teach the information processing apparatus according to claim 3, wherein the determination unit determines, among the plurality of image capturing apparatuses, an image capturing apparatus determined to be tracking the subject with higher accuracy to be an image capturing apparatus having a higher priority, and determines an image capturing apparatus determined to be tracking the subject with lower accuracy to be an image capturing apparatus having a lower priority.
	In a similar endeavor Ish teaches wherein the determination unit determines, among the plurality of image capturing apparatuses, an image capturing apparatus determined to be tracking the subject with higher accuracy to be an image capturing apparatus having a higher priority, and determines an image capturing apparatus determined to be tracking the subject with lower accuracy to be an image capturing apparatus having a lower priority (See ¶0051 and FIG. 2 in view of 0034; also see FIG. 3 and at least ¶0053-0054 for more information).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ish into Um because it allows for improving the tracking accuracy of an object as described in ¶0051.

In regards to claim 7, Um fails to teach the information processing apparatus according to claim 1, wherein the main image capturing apparatus and the sub image capturing apparatus are determined based on a previous learning result.

	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Ish into Um because it allows for improving the tracking accuracy of an object as described in ¶0051.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483